


 
 
 
 
EXHIBIT 10.4

POWER INTEGRATIONS, INC.


AMENDED AND RESTATED EXECUTIVE OFFICER BENEFITS AGREEMENT




This Amended and Restated Executive Officer Benefits Agreement (the “Agreement”)
is made and entered into as of May 30, 2013 (the “Effective Date”), by and
between Power Integrations, Inc., a Delaware corporation, (the “Company”) and
John Tomlin (“Executive”).


Recitals
A.    Executive is an executive officer of the Company and possesses valuable
knowledge of the Company, its business and operations, and the markets in which
the Company competes.
B.    The Company draws upon the knowledge, experience and advice of Executive
in order to manage its business for the benefit of the Company's stockholders.
C.    The Board of Directors desires to supplement Executive's employment
arrangements so as to provide additional compensation and benefits to the
Executive to encourage Executive to continue to devote his attention and
dedication to the Company and to create additional incentives to continue his
employment with the Company.
D.    For the purposes of this Agreement the “Option Effective Date” shall mean
the Effective Date unless this Agreement is an amendment to an earlier agreement
in which case the “Option Effective Date” shall mean April 26, 2002.
E.     The Company and Executive previously entered into an Amended and Restated
Executive Officer Benefits Agreement by and between the Company and Executive,
dated August 8, 2007 (the “Prior Agreement”).
F.    The Company and Executive have agreed to amend and restate the Prior
Agreement in its entirety as set forth herein.
Agreement
Therefore, in consideration of the mutual agreements, covenants and
considerations contained herein, the undersigned hereby agree and acknowledge as
follows:
1.The Prior Agreement is hereby amended and restated in its entirety and the
parties hereby agree to the terms hereof, including the terms set forth on
Exhibit A hereto. Pursuant to Section 1(h) of Exhibit A hereto, Executive shall
first be eligible for the benefits under this Agreement upon the completion of
one year of continuous service as an executive officer of the Company, unless
the Board of Directors or Compensation Committee determines otherwise.
2.This Agreement may only be modified or amended by a supplemental written
agreement signed by Executive and the Company.


* * * * *

1

--------------------------------------------------------------------------------






In Witness Whereof, the undersigned have executed this Amended and Restated
Executive Officer Benefits Agreement, intending to be legally bound as of the
Effective Date.
COMPANY:
 
Power Integrations, Inc.           
 
By:
/s/ Balu Balakrishnan
 
 
Name: Balu Balakrishnan
 
 
Title: President and CEO
 
Date:
May 30, 2013
EXECUTIVE:
 
 
 
By:
/s/ John Tomlin
 
 
John Tomlin

 
Date:
May 30, 2013
 
 
Address for Notice: Executive's home address as reflected in the records of the
Company














2

--------------------------------------------------------------------------------




Exhibit A


TERMS OF AMENDED AND RESTATED
EXECUTIVE OFFICER BENEFITS AGREEMENT


Executive: John Tomlin
Effective Date: May 30, 2013


1.    Definitions. As used in this Agreement, unless the context requires a
different meaning, the following terms shall have the meanings set forth herein:
(a)“Bonus Stock Unit Award” means a restricted stock unit award issued by the
Company to Executive that is a performance stock unit award.


(b)“Cause” means:


(i)A material act of theft, dishonesty, fraud, intentional falsification of any
employment or Company records or the commission of any criminal act which
impairs Executive's ability to perform his/her duties under this Agreement;
(ii)A material improper disclosure of the Company's confidential, business or
proprietary information by Executive;


(iii)Any action by Executive intentionally causing or expected to cause material
harm to the reputation and standing of the Company, or gross negligence or
willful misconduct in the performance of Executive's assigned duties (but not
mere unsatisfactory performance); or


(iv)The Executive's conviction (including any plea of guilty or nolo contendere)
for a felony causing material harm to the reputation and standing of the
Company, as determined by the Company in good faith.


(c)“Change of Control” means:


(i)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company becomes the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company representing 50% or more of (A) the outstanding shares of common
stock of the Company or (B) the combined voting power of the Company's
then-outstanding securities;


(ii)The Company is party to a merger or consolidation which results in the
holders of voting securities of the Company outstanding immediately prior
thereto failing to continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;


(iii)There occurs a change in the Board of Directors of the Company within a
two-year period, as a result of which fewer than a majority of the Directors are
Incumbent Directors. For purposes of this Agreement, an “Incumbent Director” is
any director who is either:


(A)    A director of the Company as of January 1, 2013; or
(B)    A director who is elected or nominated for election to the Board of
Directors of the Company with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company).
(iv)The sale or disposition of 50% or more of the Company's assets (or
consummation of any transaction having similar effect); or

1

--------------------------------------------------------------------------------






(v)The dissolution or liquidation of the Company.


(d)“Code” means the Internal Revenue Code of 1986, as amended.


(e)“Company” shall mean Power Integrations, Inc., and following a Change of
Control, any successor or assign to its business and/or assets that agrees or
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.


(f)“Competition” shall mean rendering services for any organization or engaging
in any business directly competitive with the Company or materially contrary or
harmful to the interests of the Company, including, but not limited to (i)
accepting employment with, or serving as a consultant, advisor or in any other
capacity to, the division or other portion of the business of any employer which
competes directly with the Company; (ii) materially acting against the interest
of the Company or (iii) personally recruiting, directly or indirectly, any
person who is then an employee of the Company.


(g)“Good Reason” means the occurrence of any of the following conditions,
without Executive's written consent, which condition(s) remain(s) in effect 20
days after written notice to the Board from Executive of such condition(s), if
such notice is given within one year of the occurrence of such condition(s):


(i)A material decrease or planned decrease in Executive's annual salary, the
cash value of Executive's target annual incentive bonus (whether consisting of
cash or Bonus Stock Unit Awards, measured as of the date of grant) or employee
benefits following a Change of Control;


(ii)A demotion, a material reduction in Executive's position, responsibilities
or duties or a material, adverse change in Executive's substantive functional
responsibilities or duties, provided, however, that in the event of a Change of
Control, Executive will not be deemed demoted nor his position, responsibilities
or duties materially reduced or his substantive functional responsibilities or
duties materially adversely changed if Executive is responsible for
substantially the same function that Executive had in the Company and such
function and the responsibilities and duties thereof are similar to those of
like situated employees of the acquirer employed in other subsidiaries,
divisions, or units.


(iii)The relocation of Executive's work place for the Company to a location more
than fifty (50) miles from the current location of Executive's work place or a
material adverse change in the working conditions or established working hours
which persist for a period of six continuous months; or


(iv)Any material breach of this Agreement by the Company.


(h) “New Executive” means an Executive who has served as an executive of the
Company for fewer than five years. Executive's service to the Company as an
executive will be deemed to begin upon the date of commencement of employment as
an executive officer or upon the date of promotion to an executive officer
position. A New Executive will be first eligible for the benefits under this
Agreement upon the completion of one year of continuous service as an executive
officer of the Company, unless the Board of Directors or Compensation Committee
determines otherwise.


(i)“Non-Bonus Stock Unit Award” means a restricted stock unit award issued by
the Company to Executive other than a performance stock unit award.


(j)“Permanent Disability” means that:


(i)The Executive has been incapacitated by bodily injury or disease so as to be
prevented thereby from engaging in the performance of the Executive's duties;


(ii)Such total incapacity shall have continued for a period of six consecutive
months;


(iii)Such incapacity will, in the opinion of a qualified physician, be permanent
and continuous during the remainder of the Executive's life; and


(iv)Such incapacity results in Executive's Separation from Service.


(k)“Release of Claims” means the release of claims required by Section 15 of
this Agreement.



2

--------------------------------------------------------------------------------




(l)“Section 409A” means Section 409A of the Code and the regulations and other
guidance thereunder and any state law of similar effect.


(m)“Senior Executive” means an Executive who has served continuously as an
executive of the Company for at least five years. Executive's service to the
Company as an executive will be deemed to begin upon the date of commencement of
employment as an executive officer or upon the date of promotion to an executive
officer position.


(n)“Separation from Service” means a “separation from service” for the purposes
of Section 409A with respect to the Company.


(o)“Stock Unit Award” means a Bonus Stock Unit Award or a Non-Bonus Stock Unit
Award.


(p)“Termination of Employment” means Executive's Separation from Service that
results from:


(i)Any termination of employment of the Executive by the Company without Cause;
or


(ii)Any resignation by the Executive for Good Reason.
“Termination of Employment” shall not include any termination of the employment
of the Executive (a) by the Company for Cause; (b) as a result of Permanent
Disability of the Executive; (c) as a result of the death of the Executive; (d)
as a result of the voluntary termination of employment by the Executive for
reasons other than Good Reason; or (e) a Termination Upon Change of Control.
(q)“Termination Upon Change of Control” means Executive's Separation from
Service that results from:
(i)Any termination of the employment of the Executive by the Company without
Cause on or within eighteen (18) months after (i) the occurrence of a Change of
Control; or (ii) the date that the person serving as of the Effective Date as
Chief Executive Officer of the Company ceases to serve in such office; or


(ii)Any resignation by the Executive for Good Reason within eighteen (18) months
after (i) the occurrence of a Change of Control or (ii) the date that the person
serving as of the Effective Date as Chief Executive Officer of the Company
ceases to serve in such office.


“Termination Upon Change of Control” shall not include any termination of the
employment of the Executive (a) by the Company for Cause; (b) as a result of the
Permanent Disability of the Executive; (c) as a result of the death of the
Executive; or (d) as a result of the voluntary termination of employment by the
Executive for reasons other than Good Reason.
2.Position and Duties. Executive shall continue to be an at-will employee of the
Company employed in his/her current position at his/her then current salary
rate. Executive shall also be entitled to continue to participate in and to
receive benefits on the same basis as other executive or senior staff members
under any of the Company's employee benefit plans as in effect from time to
time. In addition, Executive shall be entitled to the benefits afforded to other
employees similarly situated under the Company's vacation, holiday and business
expense reimbursement policies. Executive agrees to devote the business time,
energy and skill necessary to execute his/her duties at the Company. These
duties shall include, but not be limited to, any duties consistent with his/her
position which may be assigned to Executive from time to time.


3.Acceleration of Vesting of Stock Options and Stock Unit Awards Upon a Change
of Control. In the event of a Change of Control, and provided that Executive's
employment with the Company has not terminated prior to such date, Executive
shall be entitled to the following benefits:


(a)All stock options granted by the Company to the Executive prior to the Change
of Control shall have their vesting accelerated such that 25% of the then
unvested shares will be deemed vested and exercisable as of the consummation of
the Change of Control. Notwithstanding the foregoing, if the Change of Control
does not require the assumption or substitution by the acquiring entity (or
parent thereof) of all of the Company's obligations of the then outstanding
stock options, then (i) if Executive is a New Executive, 50% of the then
unvested shares will be accelerated and deemed vested and exercisable ten (10)
days prior to the consummation of the Change of Control; or (ii) if Executive is
a Senior Executive, 100% of the then unvested shares will be accelerated and
deemed vested and exercisable ten (10) days prior to the consummation of the
Change of Control.


(b)Each Non-Bonus Stock Unit Award granted by the Company to the Executive prior
to the Change of Control shall have its vesting accelerated such that 25% of the
then unvested shares will be deemed vested as of immediately prior to the
consummation of the Change of Control. Such vesting acceleration shall be
applied pro rata to each previously unvested portion of the Non-Bonus Stock Unit
Award. Notwithstanding the foregoing, if the Change of Control does not or will
not result

3

--------------------------------------------------------------------------------




in the assumption or substitution by the acquiring entity (or parent thereof) of
all of the Executive's then outstanding unvested Non-Bonus Stock Unit Awards,
then (i) if Executive is a New Executive, 50% of the then unvested shares will
be deemed vested effective as of immediately prior to the consummation of the
Change of Control; or (ii) if Executive is a Senior Executive, 100% of the then
unvested shares will be deemed vested effective as of immediately prior to the
consummation of the Change of Control. The shares vesting pursuant to this
Section 3(b) will be issued or converted and paid in accordance with Section
3(d). Except as otherwise provided in the applicable award agreement, the
portion of any unvested Non-Bonus Stock Unit Award that is not assumed (or an
appropriate substitution provided) and that does not vest based on this Section
3(b) will be forfeited by Executive and will be of no further force or effect.


(c)If the Change of Control does not or will not result in the assumption or
substitution by the acquiring entity (or parent thereof) of all of the
Executive's then outstanding unvested Bonus Stock Unit Awards, the then unvested
shares at 100% of target will be deemed vested in the proportion that the number
of days in the performance period prior to the Change of Control bears to the
total number of days in the performance period. The shares vesting pursuant to
this Section 3(c) will be issued or converted and paid in accordance with
Section 3(d). Except as otherwise provided in the applicable award agreement,
the portion of any unvested Bonus Stock Unit Award that is not assumed (or an
appropriate substitution provided) and that does not vest based on this Section
3(c) will be forfeited by Executive and will be of no further force or effect.


(d)If the Stock Unit Award does not constitute “deferred compensation” within
the meaning of Section 409A, the shares vesting pursuant to Section 3(b) or
Section 3(c) will be issued in respect of the Stock Unit Awards immediately
prior to the consummation of the Change of Control. If the Stock Unit Award does
constitute “deferred compensation” within the meaning of Section 409A, the
Company shall take commercially reasonable efforts to cause the shares vesting
pursuant to Section 3(b) or Section 3(c) to be issued immediately prior to the
Change of Control without adverse personal tax consequences to Executive
pursuant to Section 409A. If the Stock Unit Award does constitute “deferred
compensation” within the meaning of Section 409A and the shares vesting cannot
be issued immediately prior to the Change of Control without adverse personal
tax consequences to Executive pursuant to Section 409A, the shares vesting
pursuant to Section 3(b) or Section 3(c) will be converted into the same
consideration received by the holders of the Company's common stock pursuant to
the Change of Control, and such consideration will be issued in accordance with
the delivery schedule for such Stock Unit Award in effect immediately prior to
the Change of Control.
(e)In the event of a Change of Control, the Company undertakes to facilitate
Executive's receipt of the benefits set forth in this section by providing
written notice to Executive, at least ten (10) days in advance of the closing of
such transaction, which (i) indicates the anticipated timing and material
economic terms of the anticipated transaction and (ii) references the
Executive's rights under this Section 3. The Company shall also provide
appropriate option exercise forms and instructions to assist Executive in
exercising his or her rights to acquire securities of the Company on or prior to
the consummation of the Change of Control. Executive is strongly encouraged to
consult with his or her tax and financial advisor prior to electing to exercise
any option pursuant to this Agreement.


4.Termination Upon Change of Control.


(a)Severance Benefits. In the event of the Executive's Termination Upon Change
of Control, Executive shall be entitled to the following separation benefits:


(i)All salary, accrued but unused vacation earned through the date of
Executive's termination and the cash value of Executive's target annual
incentive bonus (whether consisting of cash or Bonus Stock Unit Awards, measured
as of the date of grant) for the year in which such termination occurs, prorated
based on days through the date of termination (i.e., the Executive's bonus for
the year upon achievement of 100% of any applicable targets multiplied by a
fraction the numerator of which is the number of days in the applicable
performance period prior to such termination of employment and the denominator
of which is the total number of days in the applicable performance period).


(ii)Within fourteen (14) days of submission of proper expense reports by the
Executive, reimbursement by the Company for all expenses reasonably and
necessarily incurred by the Executive in connection with the business of the
Company prior to his termination of employment.


(iii)(i) if Executive is a New Executive, payment of an amount equal to six (6)
months of Executive's highest annual salary from the Company and 50% of the cash
value of Executive's target annual incentive bonus (whether consisting of cash
or Bonus Stock Unit Awards, measured as of the date of grant) as in effect as of
the date of such termination to be paid in a lump sum on the sixtieth (60th) day
following such termination as provided in Section 15; or


(ii) if Executive is a Senior Executive, payment of an amount equal to (a) six
(6) months of Executive's highest annual salary from the Company and 50% of the
cash value of Executive's target annual incentive bonus

4

--------------------------------------------------------------------------------




(whether consisting of cash or Bonus Stock Unit Awards, measured as of the date
of grant) as in effect as of the date of such termination to be paid in a lump
sum on the sixtieth (60th) day following such termination as provided in Section
15 and (b) up to an additional six (6) months of such salary and 50% of such
bonus, less applicable withholding, shall be paid, subject to Section 15, in
ratable monthly installments for six months or until Executive secures new
employment, whichever occurs earlier.
(iv)The ability to exercise any and all vested options granted after the Option
Effective Date (and any vested options granted prior to the Option Effective
Date but only to the extent that such extension of exercisability would not
require the Company to incur a compensation expense for financial statement
purposes) for twelve (12) months from the date of termination of employment.
 
(v)The vesting of all stock options granted by the Company to the Executive and
outstanding immediately prior to such Termination Upon Change of Control shall
have their vesting accelerated, such that (i) if Executive is a New Executive,
50% of the then unvested shares will be deemed vested and exercisable as of the
date of termination of employment; or (ii) if Executive is a Senior Executive,
100% of the then unvested shares will be deemed vested and exercisable as of the
date of termination of employment.


(vi)The vesting of all Non-Bonus Stock Unit Awards granted by the Company to
Executive and outstanding immediately prior to such Termination Upon Change of
Control shall have their vesting accelerated, such that (A) if Executive is a
New Executive, 50% of the then unvested shares will be deemed vested as of the
date of the Termination Upon Change of Control; or (B) if Executive is a Senior
Executive, 100% of the then unvested shares will be deemed vested as of the date
of the Termination Upon Change of Control. The shares vesting pursuant to this
Section 4(a)(vi) will be issued in accordance with Section 4(a)(viii). Except as
otherwise provided in the applicable award agreement, the portion of any
unvested Non-Bonus Stock Unit Award that does not vest based on this Section
4(a)(vi) will be forfeited by Executive and will be of no further force or
effect.
(vii)The vesting of all Bonus Stock Unit Awards granted by the Company to
Executive and outstanding immediately prior to such Termination Upon Change of
Control shall have their vesting accelerated, such that any unvested Bonus Stock
Unit Award at 100% of target will be deemed vested to the extent of a fraction
the numerator of which is the number of days in the applicable performance
period prior to such Termination Upon Change of Control and the denominator of
which is the total number of days in the applicable performance period. The
shares vesting pursuant to this Section 4(a)(vii) will be issued in accordance
with Section 4(a)(viii). Except as otherwise provided in the applicable award
agreement, the portion of any unvested Bonus Stock Unit Award that does not vest
based on this Section 4(a)(vii) will be forfeited by Executive and will be of no
further force or effect.


(viii)If the Stock Unit Award vesting pursuant to Section 4(a)(vi) or (vii) does
not constitute “deferred compensation” within the meaning of Section 409A, the
shares vesting pursuant to Section 4(a)(vi) or (vii) will be issued in respect
of the Stock Unit Award on the sixtieth (60th) day following the Termination
Upon Change of Control as further provided in Section 15 hereof. If the Stock
Unit Award does constitute “deferred compensation” within the meaning of Section
409A, the shares vesting pursuant to Section 4(a)(vi) or (vii) will be issued in
accordance with the delivery schedule for such Stock Unit Award in effect
immediately prior to the Termination Upon Change of Control.


(b)Benefits Continuation.


(i)In the event of Executive's Termination Upon Change of Control, Executive
shall be entitled to elect continued medical and dental insurance coverage in
accordance with the applicable provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, (“COBRA”) and the Company shall pay such
COBRA premiums for (i) six (6) months from the date of termination of
employment, if Executive is a New Executive; or (ii) twelve (12) months from the
date of termination of employment, if Executive is a Senior Executive.
Notwithstanding the above, in the event Executive becomes eligible to be covered
under another employer's group health plan (other than a plan which imposes a
preexisting condition exclusion unless the preexisting condition exclusion does
not apply) during the period provided for herein, the Company shall cease
payment of the COBRA premiums; and


(ii)Executive shall receive the benefits, if any, under the Company's 401(k)
Plan and other Company benefit plans to which he may be entitled pursuant to the
terms of such plans.


5.Termination of Employment.


(a)Severance Benefits. In the event of the Executive's Termination of
Employment, Executive shall be entitled to all separation benefits provided in
Section 4(a)(i) and 4(a)(ii) above. In addition, Executive shall be entitled to
six (6) months of Executive's highest annual salary (with the Company) and 50%
of the cash value of Executive's target annual incentive

5

--------------------------------------------------------------------------------




bonus (whether consisting of cash or Bonus Stock Unit Awards, measured as of the
date of grant) as in effect as of the date of such termination, all less
applicable withholding, paid in a lump sum within sixty (60) days of such
termination as provided in Section 15.
(b)Benefits Continuation.


(i)In the event of Executive's Termination of Employment, Executive shall be
entitled to elect continued medical and dental insurance coverage in accordance
with the applicable provisions of COBRA and the Company shall pay such COBRA
premiums for six (6) months from the date of termination of employment.
Notwithstanding the above, in the event Executive becomes eligible to be covered
under another employer's group health plan (other than a plan which imposes a
preexisting condition exclusion unless the preexisting condition exclusion does
not apply) during the period provided for herein, the Company shall cease
payment of the COBRA premiums; and


(ii)Executive shall receive the benefits, if any, under the Company's 401(k)
Plan and other Company benefit plans to which he may be entitled pursuant to the
terms of such plans.


6.Retirement Benefits.


(a)In order to be eligible for the Retirement Benefits described in Section 6(b)
below, the Executive must meet both of the following criteria:


(i)At the time of Executive's termination of employment with the Company (other
than in circumstances in which such termination (i) constitutes a termination
with Cause or (ii) does not qualify as a Separation from Service), the Executive
has (1) achieved the age of 50 and served the Company for at least 15 years; or
(2) achieved the age of 55 and served the Company for at least 10 years;
provided, however, if such termination of employment also constitutes a
Termination of Employment or a Termination Upon Change of Control, Executive
must elect within thirty (30) days of such termination to receive either the
benefits provided in Section 4 or Section 5, as applicable, or the benefits
provided in this Section 6; and


(ii)At any time during which the Executive is receiving Retirement Benefits, the
Executive shall not (1) be employed or on contract full time by a third party
(excluding a non-profit organization described in Section 501(c)(3) of the Code)
or (2) engage in Competition. If the Executive engages in either (1) or (2),
then all Retirement Benefits shall terminate immediately and permanently.


(b)If both conditions in Sections 6(a)(i) and 6(a)(ii) above are satisfied, the
Executive shall be entitled, subject to Section 15, to receive the following
“Retirement Benefits:”


(i)The ability to exercise any and all options granted after the Option
Effective Date (and any options granted prior to the Option Effective Date but
only to the extent that such extension of exercisability would not require the
Company to incur a compensation expense for financial statement purposes) to the
extent such options are vested as of the date of termination of employment for
the earlier of: (i) the term of the option or (ii) five years; and


(ii)The Company shall pay the Executive's medical and dental premiums until the
Executive achieves the age of Medicare eligibility, and additionally, if the
Executive's medical and dental coverage on the date of termination included the
Executive's dependents, the premiums of such dependents until the Executive
achieves the age of Medicare eligibility as follows:
(A)    COBRA Continuation Coverage. Upon the termination of Executive's active
employment with the Company, Executive shall be entitled to elect continued
medical and dental insurance coverage in accordance with the applicable
provisions of COBRA and the Company shall pay such COBRA premiums.
Notwithstanding the above, in the event Executive becomes eligible to be covered
under another employer's group health plan (other than a plan which imposes a
preexisting condition exclusion unless the preexisting condition exclusion does
not apply) during the period provided for herein, the Company shall cease
payment of the COBRA premiums.
(B)    Coverage After COBRA & Prior to Medicare Eligibility. In the event the
Executive is not eligible for Medicare coverage at the end of his maximum
applicable COBRA coverage period, then, the Executive shall identify and locate
either or both an individual conversion policy through the insurer providing
insurance coverage in connection with the Company sponsored medical and dental
plans available to active employees (the “Conversion Policy”), and/or a
supplemental individual policy or an individual policy on the open market (the
“Individual Policy”) to be effective upon the termination of his COBRA
continuation coverage so that, when the coverages for Executive provided by the
Conversion Policy and/or the Individual Policy are combined, such coverages
provide substantially similar medical and dental benefits in the aggregate as
those provided under the medical and dental plans sponsored by the Company at
such time, or at any time after the termination

6

--------------------------------------------------------------------------------




of Executive's employment, for active employees (the “Comparable Coverage”). The
Company shall be responsible for the payment of any Conversion Policy premiums
and/or Individual Policy premiums for the Comparable Coverage which payment
shall not exceed the cost of premiums for medical and dental coverage for then
active employees. If Executive is at such time eligible to participate under the
Company Plans, Executive will be entitled to so participate. The Company will
use commercially reasonable efforts to provide that Executive will continue to
be eligible for coverage under the Company Plans, unless the Board of Directors
or Compensation Committee determines that such coverage would create an undue
burden on the Company. Notwithstanding the above, in the event Executive becomes
eligible to be covered under another employer's group health plan (other than a
plan which imposes a preexisting condition exclusion unless the preexisting
condition exclusion does not apply) during the period provided for herein, the
Company shall cease payment of such premiums.
(C)    Coverage After COBRA & Upon Medicare Eligibility. In the event the
Executive is eligible for Medicare coverage at the end of his maximum applicable
COBRA coverage period, the Executive may identify and locate a Medicare
supplemental policy, which may include, to the extent permitted, the medical and
dental plans sponsored by the Company at such time for active employees (the
“Company Plans”), that, when combined with the coverage provided by Medicare,
provides Comparable Coverage. If Executive is at such time eligible to
participate under the Company Plans, Executive will be entitled to so
participate; provided that Executive shall be solely responsible for the payment
of any Medicare premiums and/or Medical supplemental policy premiums for the
Comparable Coverage (including, if applicable, any premiums under the Company
Plans). The Company will use commercially reasonable efforts to provide that
Executive will continue to be eligible for coverage under the Company Plans,
unless the Board of Directors or Compensation Committee determines that such
coverage would create an undue burden on the Company.
(D)    Taxes. The Executive shall be responsible for any taxes that may be
attributable to or result from the payments made by the Company in accordance
with this Section 6(b)(ii) or receipt of medical and dental benefits
attributable to or result from such payments.
7.Termination of Employment due to Death or Permanent Disability.


(a)In the event of (i) the Executive's death during his employment with the
Company and the Executive having satisfied the criteria provided at Section
6(a)(i) as of or prior to the date of his death or (ii) the Executive's death
during the period while Executive was receiving Retirement Benefits as a result
of compliance with the criteria provided at Section 6(a)(i) and 6(a)(ii), (1)
the Executive's legal representative or any person empowered to act on his
behalf under his will or under the then applicable laws of descent and
distribution shall be entitled to the extension of the term of stock option
exercisability pursuant to Section 6(b)(i) and (2) the Executive's dependents,
to the extent applicable, shall be entitled to the medical and dental benefits
pursuant to Section 6(b)(ii)(A)-(D) for that period of time until the Executive
would have achieved the age of Medicare eligibility if the Executive had lived.
 


(b)In the event of the Executive's Permanent Disability during his employment
with the Company and the Executive having satisfied the criteria provided at
Section 6(a)(i), the Executive, and to the extent applicable, his dependents,
shall be entitled to the benefits provided in Section 6(b)(i) and
6(b)(ii)(A)-(D).


8.Payment of Taxes. All payments made to Executive under this Agreement shall be
subject to all applicable federal and state income, employment and payroll
taxes, including all withholding taxes.


9.Parachute Payment. In the event that any of the payments and benefits provided
for in this Agreement or otherwise payable to the Executive (a “280G Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then any such 280G Payment
pursuant to this Agreement (a “Payment”) shall be equal to the Reduced Amount.
The “Reduced Amount” shall be either (i) the largest portion of the Payment that
would result in no portion of the Payment (after reduction) being subject to the
Excise Tax or (ii) the largest portion, up to and including the total, of the
Payment, whichever amount (i.e., the amount determined by clause (i) or by
clause (ii)), after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in the receipt by Executive, on an after-tax
basis, of the greater economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax. If a reduction in a Payment is
required pursuant to the preceding sentence and the Reduced Amount is determined
pursuant to clause (x) of the preceding sentence, the reduction shall occur in
the manner (the “Reduction Method”) that results in the greatest economic
benefit for Executive. If more than one method of reduction will result in the
same economic benefit, the items so reduced will be reduced pro rata (the “Pro
Rata Reduction Method”). Notwithstanding the foregoing, if the Reduction Method
or the Pro Rata Reduction Method would result in any portion of the Payment
being subject to taxes pursuant to Section 409A that would not otherwise be
subject to taxes pursuant to Section 409A, then the Reduction Method and/or the
Pro Rata Reduction Method, as the case may be, shall be modified so as to avoid
the imposition of taxes pursuant to Section 409A as

7

--------------------------------------------------------------------------------




follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for Executive as
determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.
Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section 9 shall be made in writing by
independent public accountants appointed by the Company and reasonably
acceptable to the Executive (the “Accountants”), whose determination shall be
conclusive and binding upon the Executive and the Company for all purposes. The
Company shall bear all costs the Accountants may reasonably incur in connection
with such determination, and the Company and the Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 9.


10.Exclusive Remedy. The payments and benefits provided for in Section 4,
Section 5, Section 6 or Section 16 shall constitute the Executive's sole and
exclusive remedy for any alleged injury or other damages arising out of the
cessation of the employment relationship between the Executive and the Company.


11.Proprietary and Confidential Information. The Executive agrees to continue to
abide by the terms and conditions of any Company's confidentiality and/or
proprietary rights agreement between the Executive and the Company.


12.Arbitration. Any claim, dispute or controversy arising out of this Agreement,
the interpretation, validity or enforceability of this Agreement or the alleged
breach thereof shall be submitted by the parties to binding arbitration by the
American Arbitration Association in San Jose, California or elsewhere by mutual
agreement. The selection of the arbitrator and the arbitration procedure shall
be governed by the Commercial Arbitration Rules of the American Arbitration
Association. All costs and expenses of arbitration or litigation, including but
not limited to reasonable attorneys fees and other costs reasonably incurred by
the Executive, shall be paid by the Company. Judgment may be entered on the
award of the arbitration in any court having jurisdiction.


13.Interpretation. Executive and the Company agree that this Agreement shall be
interpreted in accordance with and governed by the laws of the State of
California, without regard to such state's conflict of laws rules.


14.Conflict in Benefits. This Agreement shall supersede all prior arrangements,
whether written or oral, and understandings regarding the subject matter of this
Agreement. To the extent Executive is entitled to severance or other benefits
upon termination of employment under this Agreement and any other agreement,
including any change in control agreement entered into by the Company and the
Executive, entered into prior to the Effective Date, the benefits payable under
this Agreement shall supersede and replace any other such agreement. However,
this Agreement is not intended to and shall not affect, limit or terminate (i)
any plans, programs, or arrangements of the Company that are regularly made
available to a significant number of employees of the Company, (ii) the
Company's equity incentive plans, (iii) any agreement or arrangement with the
Executive that has been reduced to writing and which does not relate to the
subject matter hereof, or (iv) any agreements or arrangements hereafter entered
into by the parties in writing, except as otherwise expressly provided herein.


15.Release of Claims. Executive shall receive the severance benefits or the
Retirement Benefits pursuant to this Agreement only if Executive executes and
returns to the Company, within the applicable time period set forth therein but
in no event more than sixty (60) days following the date of Executive's
Separation from Service, a release of claims (the “Release of Claims”) in favor
of the Company in a form reasonably satisfactory to the Company, and permits
such Release of Claims to become effective in accordance with its terms on or
prior to such sixtieth day (the “Release Agreement Deadline”). If the Release of
Claims does not become effective by the Release Agreement Deadline, the
Executive will forfeit any right to severance benefits or Retirement Benefits
pursuant to this Agreement. None of the severance benefits or Retirement
Benefits will be paid or otherwise delivered prior to the effective date of the
Release of Claims. Any amounts otherwise payable prior to the Release Agreement
Deadline shall instead be paid on the Release Agreement Deadline, with the
remainder of the payments to be made as originally scheduled, regardless of
whether the Release of Claims becomes effective prior to the Release Agreement
Deadline. Except to the minimum extent that payments must be delayed pursuant to
Section 21(b) because Executive is a “specified employee” or until the
effectiveness (or deemed effectiveness) of the Release of Claims, all amounts
will be paid as soon as practicable in accordance with the Company's normal
payroll practices following Executive's Separation from Service. Notwithstanding
the foregoing, the Release of Claims shall not be construed to waive any right
to indemnification or contribution otherwise available to Executive under law or
rules of corporate governance with respect to claims by third parties for
actions or omissions in Executive's role as an officer of the Company.


16.Successors and Assigns.



8

--------------------------------------------------------------------------------




(a)Successors of the Company. The Company will require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company,
expressly, absolutely and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.
Failure of the Company to obtain such agreement prior to the effectiveness of
any such succession transaction shall be a breach of this Agreement and shall
entitle the Executive to terminate his or her employment with the Company within
three (3) months thereafter and to receive the benefits provided under Section 4
of this Agreement in the event of a Termination Upon Change of Control;
provided, however, that (i) such termination of employment must be a Separation
from Service and (ii) the Executive must deliver a Release of Claims as provided
in Section 15. As used in this Agreement, “Company” shall mean the Company as
defined above and any successor or assign to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this Section
16 or which otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.


(b)Heirs of Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive's personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.


17.Notices. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, as follows:


if to the Company:
 
Power Integrations, Inc.
 
 
 
 
5245 Hellyer Avenue
 
 
 
 
San Jose, California 95138
 
 
 
 
Attn: Chief Executive Officer or Chief Financial Officer
 
 
 

and if to the Executive, at the address specified in this Agreement. Notice may
also be given at such other address as either party may have furnished to the
other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.
18.No Representations. Executive acknowledges that he/she is not relying and has
not relied on any promise, representation or statement made by or on behalf of
the Company which is not set forth in this Agreement.


19.Validity. If any one or more of the provisions (or any part thereof) of this
Agreement shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions (or any part
thereof) shall not in any way be affected or impaired thereby.


20.Consultation with Legal and Financial Advisors. Executive acknowledges that
his Agreement confers significant legal rights, and may also involve the waiver
of rights under other agreements; that the Company has encouraged Executive to
consult with Executive's personal legal and financial advisers; and that
Executive has had adequate time to consult with Executive's advisers before
signing this Agreement.


21.Application of Section 409A and Other Limitations.


(a)Extension of Stock Option Exercise Period. Notwithstanding anything to the
contrary in this Agreement, in the event any extended exercise period provided
for in this Agreement shall result in a portion of a stock option becoming
subject to the provisions of Section 409A, the extended exercise period of such
portion of such stock option shall be automatically shortened by the minimum
extent necessary to prevent such portion of such option from becoming subject to
Section 409A. In further limitation of any provisions providing for an extended
exercise period, the following provisions shall apply, and shall supersede
anything to the contrary set forth herein:


(i)If the stock option was granted pursuant to the 1997 Stock Option Plan, as
amended (the “1997 Plan”) and pursuant to a Change in Control (as defined in the
1997 Plan) substantially all of the stock options outstanding pursuant to the
1997 Plan will be terminated at the effective date of such Change in Control,
any provisions in this Agreement providing for an extended exercise period shall
not apply to such stock option.



9

--------------------------------------------------------------------------------




(ii)If the stock option was granted pursuant to the 1998 Nonstatutory Stock
Option Plan (the “1998 Plan”) and pursuant to a Change in Control (as defined in
the 1998 Plan) substantially all of the stock options outstanding pursuant to
the 1998 Plan will be terminated at the effective date of such Change in
Control, any provisions in this Agreement providing for an extended exercise
period shall not apply to such stock option.


(iii)If the stock option was granted pursuant to the 2007 Equity Incentive Plan
(the “2007 Plan”) and pursuant to a Corporate Transaction (as defined in the
2007 Plan) substantially all of the stock options outstanding pursuant to the
2007 Plan will be terminated at the effective date of such Corporate
Transaction, any provisions in this Agreement providing for an extended exercise
period shall not apply to such stock option.


(iv)If the stock option was granted pursuant to an equity incentive plan adopted
after the date of the 2007 Plan (a “Future Plan”) and, pursuant to the
provisions of the Future Plan, substantially all of the stock options
outstanding pursuant to the Future Plan will be terminated at the effective date
of an event or transaction, any provisions in this Agreement providing for an
extended exercise period shall not apply to such stock option.


(v)If the terms of the stock option are intended to comply with, rather than be
exempt from, the requirements of Section 409A, any provisions in this Agreement
providing for an extended exercise period shall not apply to such stock option.
(vi)In no event will any provisions in this Agreement providing for an extended
exercise period result in the extension of the exercise period of any stock
option beyond the maximum permitted term of such stock option as provided under
the applicable equity incentive plan and stock option award agreement in effect
for such stock option, assuming for the purposes of this Section 21(a)(vi) no
termination of Executive's employment with the Company.


(b)Other Benefits. Notwithstanding anything to the contrary herein, the
following provisions apply to the extent any benefits (“Benefits”) provided
herein other than those described in Section 21(a) are subject to Section 409A:
(A) The Benefits are intended to qualify for an exemption from application of
Section 409A or comply with the requirements of Section 409A to the extent
necessary to avoid adverse personal tax consequences under Section 409A, and any
ambiguities herein shall be interpreted accordingly. (B) Benefits contingent on
a termination of employment shall not commence until Executive has a Separation
from Service. (C) Each installment of a Benefit is a separate “payment” for
purposes of Treas. Reg. Section 1.409A-2(b)(2)(i). (D) Each Benefit is intended
to satisfy the exemptions from application of Section 409A provided under
Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9)
to the maximum extent available. However, if such exemptions are not available
and Executive is, upon Executive's Separation from Service, a “specified
employee” for the purposes of Section 409A, then, solely to the extent necessary
to avoid adverse personal tax consequences under Section 409A, the timing of the
Benefit payments otherwise payable prior to such date shall be delayed until the
earlier of (x) six (6) months and one day after Executive's Separation from
Service, or (y) Executive's death, and any payments otherwise scheduled to be
made after such date shall be paid as originally scheduled. (E) To the extent
that any reimbursements payable to Executive pursuant to Section 4(a)(ii) are
subject to the provisions of Section 409A, the following provisions will apply
in addition to the provisions of any applicable expense reimbursement policy:
(a) to be eligible to obtain reimbursement for such expenses Executive must
submit expense reports within 45 days after the expense is incurred, (b) any
such reimbursements will be paid no later than the earlier of (x) thirty (30)
days after the date Executive submits receipts for the expenses or (y) December
31 of the year following the year in which the expense was incurred, (c) the
amount of expenses reimbursed in one year will not affect the amount eligible
for reimbursement in any subsequent year, and (d) the right to reimbursement
under this Agreement will not be subject to liquidation or exchange for another
benefit.


(c)Payment of Health Care Benefits. Notwithstanding anything to the contrary set
forth herein, if the Company determines, in its sole discretion, that it cannot
provide the COBRA premium, Conversion Policy premium, Individual Policy premium,
or other medical and dental coverage premiums (together the “Health Care
Benefits”) contemplated under this Agreement without potentially incurring
financial costs or penalties under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof pay Executive a taxable cash amount, which payment shall be made
regardless of whether Executive or Executive's eligible family members elect
health care continuation coverage (the “Health Care Benefit Payment”). Subject
to any further delay in payment required by Section 15 of this Agreement, the
Health Care Benefit Payment shall be paid in monthly installments on the same
schedule that such amounts would otherwise have been paid to the insurer. The
Health Care Benefit Payment shall be equal to (a) the amount that the Company
would have otherwise paid to provide the Health Care Benefits for the duration
of the applicable severance period (which amount shall be calculated based on
the premium for the first month of coverage), plus (b) an additional amount such
that after payment of all taxes, Executive retains an amount equal to the
Company's aggregate cost of otherwise providing the Health Care Benefits. For
purposes of calculating the “additional amount” in clause (b) of the preceding
sentence, Executive shall be deemed to have: paid federal income taxes at the
highest marginal rate of federal income and employment taxation for the calendar
year in which the Health Care Benefit Payment is to be made, and paid applicable
state and local income taxes at the highest rate of taxation for the calendar
year in

10

--------------------------------------------------------------------------------




which the Health Care Benefit Payment is to be made, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.


* * * * *



11